Citation Nr: 1527886	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  09-27 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a left wrist disorder.  


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1993 to October 1997.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.  


REMAND

Initially, it is noted that a VA FORM 21-22a was submitted in November 2010 appointing the California Department of Veterans Affairs (CDVA) as the Veteran's representative.  Records reveal that that this organization has proceeded to act as the Veteran's representative since that time.  However, it is also noted that an additional VA FORM 21-22a was added to the record in March 2011 appointing John Keith, Founder, OIF Veteran Community, as her representative under 38 C.F.R. § 14.630.  This form, in Item 7A, Name of Individual Appointed as Claimant's Representative, also includes the appellant's name and Eric Campbell and apparently indicates that they are member of the Board of Advisors, OIF Veterans Community.  However, only one individual may be appointed as a representative.  As a result, it is unclear who the Veteran's representative is.  

In her July 2009 substantive appeal, the Veteran requested a Board hearing, but such was never scheduled.  She has submitted many documents to the record since that time and not mentioned the hearing again.  However, it is noted that the CDVA submitted VA FORM 646 in April 2015 noting that the Veteran still wanted such a hearing at the RO.  

Amidst the uncertainly regarding whether the Veteran wishes to have a Board hearing and the proper designation as to her representative, the claim must be REMANDED for the following action:

1.  Initially, the AOJ should clarify who is the Veteran's current representative and ensure that a VA Form 21-22 or other appropriate documentation reflecting the authority of such representation is associated with the claims file.  Only one individual or one recognized veterans service organization may be appointed as the current representative.

2.  Then, the AOJ should contact the Veteran to clarify her wishes regarding a hearing before the Board addressing the claim for service connection for a left wrist disorder.  If she responds that she desires such a hearing (and expresses availability and intent to appear when such is scheduled within a reasonable period of time), the AOJ should arrange for a Travel Board or videoconference hearing, as requested by the Veteran, before the Board on the issue on appeal.  After any requested hearing is held, or if the Veteran cancels the hearing or fails to report, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

